Case 0:18-cv-61117-BB Document 108 Entered on FLSD Docket 10/24/2018 Page 1 of 5

                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

  STEVEN BENTON AUBREY, and                         §
  BRIAN EDWARD VODICKA                              §
       Plaintiffs,                                  §
                                                    §
  v.                                                §      CIVIL ACTION NO. 0:18-CV-61117
                                                    §
  D MAGAZINE PARTNERS et al.,                       §
      Defendants.                                   §


             DISTRICT JUDGE ERIC MOYÉ’S RESPONSE TO PLAINTIFFS’
             MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

  TO THE HONORABLE UNITED STATES DISTRICT JUDGE BETH BLOOM:

         Judge Eric Vaughn Moyé, 14th Judicial District Court Judge for Dallas County files the

  following Response to Plaintiffs' Motion for Leave to File First Amended Complaint.

          Judge Moyé had pending before this federal district court, a motion to dismiss this case

  based on the absence of in personam and subject-matter jurisdiction, Eleventh Amendment and

  Judicial Immunity and failure to state a claim pursuant to Fed. R. Civ. Proc. 12(b)(1) and 12(b)(6).

  (ECF 35). The Complaint’s claims against Judge Moyé are not warranted by existing law or by a

  non-frivolous argument for the extension, modification, or reversal of existing law or the

  establishment of new law within the meaning of Rule 11(b)(2), Fed. R. Civ. Proc. The First

  Amended Complaint, as to Judge Moyé’s, is a repetition of these meritless claims is futile and

  should not be permitted to be filed. McGee v. Citi Mortgage, Incorporated, 680 Fed. App’x. 287,

  291 (5th Cir. 2017):

         “Whether leave to amend should be granted is entrusted to the sound discretion of the
         district court, and that court's ruling is reversible only for an abuse of discretion.” Wimm
         v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993). The district court may deny leave to
         amend if the amendment would be futile because “the amended complaint would fail to
         state a claim upon which relief could be granted.”
         A district court may deny a motion to amend a complaint as futile if the amended complaint

  would not survive a motion to dismiss. Hettinga v. United States, 677 F.3d 471, 480 (D.C. Cir.
Case 0:18-cv-61117-BB Document 108 Entered on FLSD Docket 10/24/2018 Page 2 of 5

  2012). “Futility justifies the denial of leave to amend where the complaint, as amended, would still

  be subject to dismissal.” Patel v. Georgia Dept. BHDD, 485 Fed. App’x. 982 (11th Cir. 2012).

         Comparison of the Complaint with the claims made against Judge Moyé in the First

  Amended Complaint’s show that they are both subject to dismissal on the basis of lack of in

  personam and subject matter jurisdiction as well as judicial immunity, as already fully briefed in

  his pending Motion to Dismiss and his Reply to Plaintiffs’ Response to his Motion to Dismiss.

  Claims in the Complaint as to Judge Moyé

         The Original Complaint, ECF 1, states at ¶95, 193, 194:

         95…with the allegations which have been made related to Mr. Aubrey and his implication
         in the death of Mr. Tobolowsky and related issues, I don’t think that is unreasonable for a
         judge other than myself to hear this case.

         193. On May 18, 2016, the final act of Moye's drama took place in open court.

         194. Moye, acting under color of Iaw, before a circus parade of local television
         broadcast station responders and camera crews, shockingly said:

         “I think at this point with the allegations which have been made related to
         Mr. Aubrey and his implication in the death of Mr. Tobolowsky...''

  Claims in the First Amended Complaint, ECF 106, ¶ 75, as to Judge Moyé

         75…Moye assembled the media circus in his courtroom and during a hearing, he accused
         Aubrey for the murder of Ira Tobolowsky, though authorities had not yet determined if Ira
         Tobolowsky's death was criminal or an accident. Acting under color of law, Moye said:

                 “. . .with the allegations which have been made related to Mr. Aubrey and
                 his implication in the death of Mr. Tobolowsky and related issues, I don't
                 think that it is unreasonable for a judge other than myself to hear this case.''

         Judge Moyé’s pending motion to dismiss on file pursuant to Fed. R. Civ. Proc. 12(b)(1)

  and 12(b)(6) (ECF 35) is based on the absence of in personam and subject-matter jurisdiction,

  Eleventh Amendment and Judicial Immunity and failure to state a claim, which sets out in detail

  why this Court lacks jurisdiction to proceed. Additionally, even if the Court had jurisdiction,

  Plaintiffs’ suit is barred by judicial immunity. Permitting the filing of an amended complaint,

  which asserts a claim which, “…as amended, would still be subject to dismissal.”, justifies the
Case 0:18-cv-61117-BB Document 108 Entered on FLSD Docket 10/24/2018 Page 3 of 5

  denial of leave to amend on the basis of futility. Patel v. Georgia Dept. BHDD, 485 Fed. App’x.

  982 (11th Cir. 2012).

         Accordingly, Plaintiffs’ Motion for Leave to File First Amended Complaint (ECF 106),

  should be denied.



                                             Respectfully Submitted,

                                             KEN PAXTON
                                             Attorney General of Texas

                                             JEFFREY C. MATEER
                                             First Assistant Attorney General

                                             BRANTLEY STARR
                                             Deputy First Assistant Attorney General

                                             JAMES E. DAVIS
                                             Deputy Attorney General for Civil Litigation

                                             SHANNA E. MOLINARE
                                             Assistant Attorney General
                                             Chief, Law Enforcement Defense Division

                                             /s/ Demetri Anastasiadis
                                             Demetri Anastasiadis, Assistant Attorney General
                                             Texas State Bar No. 01164480
                                             demetri.anastasiadis@oag.texas.gov
                                             Law Enforcement Defense Division
                                             OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                             P.O. Box 12548
                                             Austin, Texas 78711-2548
                                             (512) 463-2080 / Fax (512) 370-9374

                                             /s/ Tiernan Cole
                                             Tiernan Cole, Assistant Attorney General
                                             State Bar No. 87228
                                             Tiernan.Cole@myfloridalegal.com
                                             OFFICE OF THE ATTORNEY GENERAL OF FLORIDA
                                             110 SE 6th St., Fl 10
                                             Fort Lauderdale, FL 33301-5001
                                             (954) 712-4600 (954) 527-370X

                                             ATTORNEYS FOR DEFENDANT
                                             JUDGE ERIC VAUGHN MOYÉ
Case 0:18-cv-61117-BB Document 108 Entered on FLSD Docket 10/24/2018 Page 4 of 5

                               NOTICE OF ELECTRONIC FILING

         I, Tiernan Cole, Assistant Attorney General of Florida, certify that I have electronically

  submitted for filing, a copy of the above, in accordance with the Electronic Case Files System of

  the Southern District of Florida, on this the 24th day of October 2018.


                                                /s/ Tiernan Cole
                                                Tiernan Cole
                                                Assistant Attorney General of Florida


                                   CERTIFICATE OF SERVICE

         I, Demetri Anastasiadis Assistant Attorney General of Texas, do hereby certify that a true

  and correct copy of the Defendant Eric Moyé’s Response to Plaintiffs’ Motion for Leave to File

  First Amended Complaint was served by the Southern District of Florida case electronic filing

  system, on October 24, 2018, on all counsel or parties of record on the service list.


                                           SERVICE LIST

  Steven B. Aubrey    (electronic notice)               Brian E. Vodicka    (electronic notice)
  2601 NW 3rd Avenue                                    2601 NW 3rd Avenue
  Wilson Manors, FL 33311                               Wilson Manors, FL 33311
  defamationperse@gmail.com                             defamationperse@gmail.com
  Plaintiff pro se                                      Plaintiff pro se


  Jason P. Bloom       (electronic notice)              Eric Page Hockman (electronic notice)
  Jason.bloom@haynesboone.com                           ehockman@wsh-law.com
  Thomas J. Williams                                    Joseph Hyam Serota
  Thomas.williams@haynesboone.com                       jserota@wsh-law.com
  Stephanie Sivinski                                    Richard Bradlee Rosengarten
  Stephanie.sivinski@haynesboone.com                    rrosengarten@wsh-law.com
  2323 Victory Ave., Suite 700                          Weiss Serota Helfman Pastoriza Cole &
  Dallas, Texas 75219                                   Boniske, P.L.
  (214) 651-5000                                        2525 Ponce de Leon Blvd., Suite 700
  Attorney for Defendants Allison Media, Inc.           Coral Gables, FL 33134
  and Jamie L. Thompson                                 (305) 854-0800
                                                        Attorney for Defendants Dallas Police
                                                        Department and City of Dallas
Case 0:18-cv-61117-BB Document 108 Entered on FLSD Docket 10/24/2018 Page 5 of 5

  Peter L. Harlan, Assistant District Attorney           (electronic notice)
  pharlan@dallascounty.org
  133 N. Riverfront Blvd. 1319
  Dallas, Texas 75207
  (214) 653-3690
  Attorney for Defendants Melinda C. Urbina,
  Dallas County Sheriff Department, and Dallas County, Texas

  Stephen Charles Schoettmer, Esq.                           (electronic notice)
  4305 W. Lovers Lane
  Dallas, TX 75209
  (214) 228-8792
  Steve.schoettmer1@gmail.com
  Defendant

  Dana J. McElroy, Esq.                                      (electronic notice)
  Thomas & Locicero PL
  915 Middle River Drive, Suite 309
  Fort Lauderdale, FL 33304
  (954) 703-3416
  dmcelroy@tlolawfirm.com
  Attorneys For D Magazine Partners, L.P. D/B/A D Magazine;
  Magazine Limited Partners, L.P.; Allison Media, Inc.; and Jamie L. Thompson

                                              /s/ Demetri Anastasiadis
                                              Demetri Anastasiadis, Assistant Attorney General
                                              Texas State Bar No. 01164480
                                              demetri.anastasiadis@oag.texas.gov
                                              Law Enforcement Defense Division
                                              OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                              P.O. Box 12548
                                              Austin, Texas 78711-2548
                                              (512) 463-2080 / Fax (512) 370-9374
